                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES ALLEN COUTTS,                     )
                                        )
                    Petitioner,         )                  8:19CV294
                                        )
             v.                         )
                                        )
STATE OF NEBRASKA,                      )      MEMORANDUM AND ORDER
                                        )
                    Respondent.         )
                                        )

       This matter is before the court on preliminary review of Petitioner Coutts’
Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One1:         The Petitioner was denied due process of law because
                          throughout all critical stages of the proceedings, including
                          the bench trial and at sentencing, he was not competent. In
                          particular, Petitioner suffered from severe mental illnesses
                          (such as Intermittent Explosive Disorder, Bipolar Disorder,
                          Anxiety Disorder and Post Traumatic Stress Disorder).
                          Furthermore, Petitioner was (a) denied proper psychiatric
                          medications and psychiatric care and (2) at times he was
                          under the influence of strong psychiatric medications such
                          Depakote, Celexa and Elavil.



      1
         This case pertains to CR 09-16 in the District Court of Kearney County,
Nebraska. In that case, there was bench trial. A separate habeas case apparently
involving unrelated and separate charges bearing the case number CR 09-12 in the
District Court of Kearney County, Nebraska, appears at 8:19CV218. In that separate
Nebraska case, there was a jury trial. The two cases are being progressed separately.
      Claim Two:           Petitioner was denied effective assistance of trial counsel
                           because throughout all critical stages of the proceedings
                           Petitioner was not competent (for the reasons articulated in
                           Claim One) and trial counsel allowed the proceedings to
                           continue without a determination of the competency of
                           Petitioner at each critical stage of the proceedings.

      Claim Three:         Trial counsel was ineffective for failing to properly raise a
                           defense or argue in mitigation that the alleged assault
                           occurred when Petitioner was suffering severe mental
                           illnesses and had been denied proper psychiatric
                           medications and care prior to the alleged assault in the jail.2

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By September 23, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:
September 23, 2019: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      2
       To the extent there are other claims, they are dismissed because they raise no
cognizable claims in this court.
                                           2
      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

           A.    The motion for summary judgment must be accompanied by a
                 separate brief, submitted at the time the motion is filed.

           B.    The motion for summary judgment must be supported by any state
                 court records that are necessary to support the motion. Those
                 records must be contained in a separate filing entitled:
                 “Designation of State Court Records in Support of Motion for
                 Summary Judgment.”

           C.    Copies of the motion for summary judgment, the designation,
                 including state court records, and Respondent’s brief must be
                 served on Petitioner except that Respondent is only required to
                 provide Petitioner with a copy of the specific pages of the record
                 that are cited in Respondent’s motion and brief. In the event that
                 the designation of state court records is deemed insufficient by
                 Petitioner or Petitioner needs additional records from the
                 designation, Petitioner may file a motion with the court requesting
                 additional documents. Such motion must set forth the documents
                 requested and the reasons the documents are relevant to the
                 cognizable claims.

           D.    No later than 30 days following the filing of the motion for
                 summary judgment, Petitioner must file and serve a brief in
                 opposition to the motion for summary judgment. Petitioner may
                 not submit other documents unless directed to do so by the court.




                                       3
            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent
                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the
                   motion is therefore fully submitted for decision.

            F.     If the motion for summary judgment is denied, Respondent must
                   file an answer, a designation and a brief that complies with terms
                   of this order. (See the following paragraph.) The documents must
                   be filed no later than 30 days after the denial of the motion for
                   summary judgment. Respondent is warned that failure to file an
                   answer, a designation and a brief in a timely fashion may
                   result in the imposition of sanctions, including Petitioner’s
                   release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

            A.     By September 23, 2019, Respondent must file all state court
                   records that are relevant to the cognizable claims. See, e.g., Rule
                   5(c)-(d) of the Rules Governing Section 2254 Cases in the United
                   States District Courts. Those records must be contained in a
                   separate filing entitled: “Designation of State Court Records in
                   Support of Answer.”

            B.     No later than 30 days after the relevant state court records are
                   filed, Respondent must file an answer. The answer must be
                   accompanied by a separate brief, submitted at the time the answer
                   is filed. Both the answer and the brief must address all matters
                   germane to the case including, but not limited to, the merits of

                                          4
     Petitioner’s allegations that have survived initial review, and
     whether any claim is barred by a failure to exhaust state remedies,
     a procedural bar, non-retroactivity, a statute of limitations, or
     because the petition is an unauthorized second or successive
     petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
     Section 2254 Cases in the United States District Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide Petitioner
     with a copy of the specific pages of the designated record that are
     cited in Respondent’s answer and brief. In the event that the
     designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed, Petitioner
     must file and serve a brief in response. Petitioner must not submit
     any other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent
     elects not to file a reply brief, he should inform the court by filing
     a notice stating that he will not file a reply brief and that the merits
     of the petition are therefore fully submitted for decision.




                             5
            F.     The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: October 22, 2019:
                   check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 8th day of August, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                         6
